 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into as
of January 3, 2014, by and between Gary Atkinson (the “Executive”) and The
Singing Machine Company, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company employs the Executive as the CEO of the Company; and

 

WHEREAS, the Executive desires to obtain certain change of control rights from
the Company, and the Company desires to grant to the Executive certain change of
control rights to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Change in Control Termination.

 

1.1 If the Executive’s employment with the Company is terminated by the
Executive or by the Company, for any reason, with or without cause, in each case
within twenty-four (24) months following a Change in Control, the Company shall
pay the Executive, within ten (10) days following the date of termination: (a)
all accrued and unpaid compensation, as of the date of termination, that is owed
by the Company to the Executive; and (b) a lump sum payment equal to one year’s
Executive base salary if the Executive terminates employment; or one and a half
(1.5) times the sum of the Executive’s base salary and target bonus for the year
in which the termination occurred if the Executive is terminated by the Company.

 

1.2 Notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, upon the occurrence of a Change in Control:

 

(a) Within ten (10) days following a Change in Control, the Company shall pay
the Executive a lump sum payment equal to one (1) times the sum of the
Executive’s base salary and target bonus for the year in which the Change in
Control occurred.

 

(b) All outstanding unvested stock options/stock appreciation rights granted to
the Executive shall become fully vested and exercisable for the remainder of
their full term; and

 

(c) All outstanding equity-based compensation awards other than stock
options/stock appreciation rights shall become fully vested and the restrictions
thereon shall lapse; provided that, any delays in the settlement or payment of
such awards that are set forth in the applicable award agreement and that are
required under Section 409A shall remain in effect.

 

1.3 For purposes hereof, “Change in Control” shall mean the occurrence of any of
the following:

 

(a) One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;

 





 

 

 

(b) One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;

 

(c) A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by at least
three-quarters (3/4) of the Board before the date of appointment or election; or

 

(d) The sale of all or substantially all of the Company’s assets.

 

1.4 Change of Control, however, shall not mean the transfer of shares or equity
of the Company to a present or former affiliate of Koncepts International, Ltd.,
or a change of the constitution of the Company’s Board by Koncepts
International, Ltd. in connection with its status as a shareholder.

 

2. Section 280G. If any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment or benefits
received in connection with a Change in Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), the Company shall pay to the Executive, no
later than the time such Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount equal to the sum of the Excise Tax
payable by the Executive, plus the amount necessary to put the Executive in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest applicable rates on
such 280G Payments and on any payments under this Section 5.9 or otherwise) as
if no Excise Tax had been imposed.

 

3. Confidential Information. The Executive understands and acknowledges that
during his employment with the Company, he will have access to and learn about
Confidential Information. The Executive agrees and covenants: (i) to treat all
Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any entity or person whatsoever (including other
employees of the Company) not having a need to know and authority to know and
use the Confidential Information in connection with the business of the Company
and, in any event, not to anyone outside of the direct employ of the Company
except as required in the performance of the Executive’s authorized employment
duties to the Company or with the prior consent of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent). Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order.

 





2

 

 

4. Governing Law; Jurisdiction; and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Florida without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of Florida, County of Broward. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

5. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

6. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

7. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

8. 409A. Notwithstanding any other provision of this Agreement, if any payment
or benefit provided to the Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to the Executive in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.

 

9. Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

 





3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  [ex10-10w_001.jpg]

 

4

 

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into as
of January 3, 2014, by and between Bernardo Melo (the “Executive”) and The
Singing Machine Company, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company employs the Executive as the VP of Sales & Marketing of the
Company; and

 

WHEREAS, the Executive desires to obtain certain change of control rights from
the Company, and the Company desires to grant to the Executive certain change of
control rights to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Change in Control Termination.

 

1.1 If the Executive’s employment with the Company is terminated by the
Executive or by the Company, for any reason, with or without cause, in each case
within twenty-four (24) months following a Change in Control, the Company shall
pay the Executive, within ten (10) days following the date of termination: (a)
all accrued and unpaid compensation, as of the date of termination, that is owed
by the Company to the Executive; and (b) a lump sum payment equal to one year’s
Executive base salary if the Executive terminates employment; or one and a half
(1.5) times the sum of the Executive’s base salary and target bonus for the year
in which the termination occurred if the Executive is terminated by the Company.

 

1.2 Notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, upon the occurrence of a Change in Control:

 

(a) Within ten (10) days following a Change in Control, the Company shall pay
the Executive a lump sum payment equal to one (1) times the sum of the
Executive’s base salary and target bonus for the year in which the Change in
Control occurred.

 

(b) All outstanding unvested stock options/stock appreciation rights granted to
the Executive shall become fully vested and exercisable for the remainder of
their full term; and

 

(c) All outstanding equity-based compensation awards other than stock
options/stock appreciation rights shall become fully vested and the restrictions
thereon shall lapse; provided that, any delays in the settlement or payment of
such awards that are set forth in the applicable award agreement and that are
required under Section 409A shall remain in effect.

 

1.3 For purposes hereof, “Change in Control” shall mean the occurrence of any of
the following:

 

(a) One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;

 

 

 

 

(b) One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;

 

(c) A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by at least
three-quarters (3/4) of the Board before the date of appointment or election; or

 

(d) The sale of all or substantially all of the Company’s assets.

 

1.4 Change of Control, however, shall not mean the transfer of shares or equity
of the Company to a present or former affiliate of Koncepts International, Ltd.,
or a change of the constitution of the Company’s Board by Koncepts
International, Ltd. in connection with its status as a shareholder.

 

2. Section 280G. If any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment or benefits
received in connection with a Change in Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), the Company shall pay to the Executive, no
later than the time such Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount equal to the sum of the Excise Tax
payable by the Executive, plus the amount necessary to put the Executive in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest applicable rates on
such 280G Payments and on any payments under this Section 5.9 or otherwise) as
if no Excise Tax had been imposed.

 

3. Confidential Information. The Executive understands and acknowledges that
during his employment with the Company, he will have access to and learn about
Confidential Information. The Executive agrees and covenants: (i) to treat all
Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any entity or person whatsoever (including other
employees of the Company) not having a need to know and authority to know and
use the Confidential Information in connection with the business of the Company
and, in any event, not to anyone outside of the direct employ of the Company
except as required in the performance of the Executive’s authorized employment
duties to the Company or with the prior consent of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent). Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order.

 

2

 

 

4. Governing Law; Jurisdiction; and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Florida without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of Florida, County of Broward. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

5. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

6. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

7. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

8. 409A. Notwithstanding any other provision of this Agreement, if any payment
or benefit provided to the Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to the Executive in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.

 

9. Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  [ex10-10w_002.jpg]

 

4

 

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into as
of January 3, 2014, by and between Lionel Marquis (the “Executive”) and The
Singing Machine Company, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, the Company employs the Executive as the CFO of the Company; and

 

WHEREAS, the Executive desires to obtain certain change of control rights from
the Company, and the Company desires to grant to the Executive certain change of
control rights to the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1. Change in Control Termination.

 

1.1 If the Executive’s employment with the Company is terminated by the
Executive or by the Company, for any reason, with or without cause, in each case
within twenty-four (24) months following a Change in Control, the Company shall
pay the Executive, within ten (10) days following the date of termination: (a)
all accrued and unpaid compensation, as of the date of termination, that is owed
by the Company to the Executive; and (b) a lump sum payment equal to one year’s
Executive base salary if the Executive terminates employment; or one and a half
(1.5) times the sum of the Executive’s base salary and target bonus for the year
in which the termination occurred if the Executive is terminated by the Company.

 

1.2 Notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, upon the occurrence of a Change in Control:

 

(a) Within ten (10) days following a Change in Control, the Company shall pay
the Executive a lump sum payment equal to one (1) times the sum of the
Executive’s base salary and target bonus for the year in which the Change in
Control occurred.

 

(b) All outstanding unvested stock options/stock appreciation rights granted to
the Executive shall become fully vested and exercisable for the remainder of
their full term; and

 

(c) All outstanding equity-based compensation awards other than stock
options/stock appreciation rights shall become fully vested and the restrictions
thereon shall lapse; provided that, any delays in the settlement or payment of
such awards that are set forth in the applicable award agreement and that are
required under Section 409A shall remain in effect.

 

1.3 For purposes hereof, “Change in Control” shall mean the occurrence of any of
the following:

 

(a) One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;

 

 

 

 

(b) One person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;

 

(c) A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by at least
three-quarters (3/4) of the Board before the date of appointment or election; or

 

(d) The sale of all or substantially all of the Company’s assets.

 

1.4 Change of Control, however, shall not mean the transfer of shares or equity
of the Company to a present or former affiliate of Koncepts International, Ltd.,
or a change of the constitution of the Company’s Board by Koncepts
International, Ltd. in connection with its status as a shareholder.

 

2. Section 280G. If any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment or benefits
received in connection with a Change in Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), the Company shall pay to the Executive, no
later than the time such Excise Tax is required to be paid by the Executive or
withheld by the Company, an additional amount equal to the sum of the Excise Tax
payable by the Executive, plus the amount necessary to put the Executive in the
same after-tax position (taking into account any and all applicable federal,
state and local excise, income or other taxes at the highest applicable rates on
such 280G Payments and on any payments under this Section 5.9 or otherwise) as
if no Excise Tax had been imposed.

 

3. Confidential Information. The Executive understands and acknowledges that
during his employment with the Company, he will have access to and learn about
Confidential Information. The Executive agrees and covenants: (i) to treat all
Confidential Information as strictly confidential; (ii) not to directly or
indirectly disclose, publish, communicate or make available Confidential
Information, or allow it to be disclosed, published, communicated or made
available, in whole or part, to any entity or person whatsoever (including other
employees of the Company) not having a need to know and authority to know and
use the Confidential Information in connection with the business of the Company
and, in any event, not to anyone outside of the direct employ of the Company
except as required in the performance of the Executive’s authorized employment
duties to the Company or with the prior consent of the Company in each instance
(and then, such disclosure shall be made only within the limits and to the
extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Company in each instance (and then, such disclosure shall be made only within
the limits and to the extent of such duties or consent). Nothing herein shall be
construed to prevent disclosure of Confidential Information as may be required
by applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
disclosure does not exceed the extent of disclosure required by such law,
regulation or order.

 

2

 

 

4. Governing Law; Jurisdiction; and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of Florida without regard to
conflicts of law principles. Any action or proceeding by either of the parties
to enforce this Agreement shall be brought only in a state or federal court
located in the State of Florida, County of Broward. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

5. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

6. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

7. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

8. 409A. Notwithstanding any other provision of this Agreement, if any payment
or benefit provided to the Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the Termination Date (the “Specified Employee Payment
Date”). The aggregate of any payments that would otherwise have been paid before
the Specified Employee Payment Date shall be paid to the Executive in a lump sum
on the Specified Employee Payment Date and thereafter, any remaining payments
shall be paid without delay in accordance with their original schedule.

 

9. Successors and Assigns. This Agreement is personal to the Executive and shall
not be assigned by the Executive. Any purported assignment by the Executive
shall be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement shall
inure to the benefit of the Company and permitted successors and assigns.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  [ex10-10w_003.jpg]

 

4

 

 

 